Citation Nr: 1706129	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Service connection was previously denied in July and September 2012.  Jurisdiction subsequently was transferred to the Winston-Salem, North Carolina RO.

A hearing was held in December 2016 by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the December 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of his appeal for service connection for a heart condition is requested.


CONCLUSIOS OF LAW

The criteria for withdrawal of the appeal for service connection for a heart condition by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated at his December 2016 Board hearing that he wished to withdraw the appeal for service connection for a heart condition and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for service connection for a heart condition is dismissed.


ORDER

The appeal for service connection for a heart condition is dismissed.


REMAND

The Veteran seeks service connection for bilateral hearing loss.   Unfortunately, the Veteran's service records were destroyed in the 1973 fire at the National Archives and Records Administration (NARA).  Requests to the National Personnel Records Center (NPRC) revealed that the Veteran's records could not be reconstructed.  Notably morning reports were searched; however, nothing pertaining to the Veteran was found.  During the course of his claim, the Veteran has stated that he was hospitalized during service for his hearing loss while at Fort MacArthur in February or March of 1957.  The Board notes that service inpatient hospitalization records are sometimes stored separately from a Veteran's other service treatment records.  On remand, the RO should contact the NPRC and request any such separately stored records.  All attempts to obtain hospital records must be documented in the claims file and the Veteran must be notified of the results.

Additionally, during his December 2016 testimony before the Board, the Veteran indicated that he attempted to obtain a job with the U.S. Postal Service in Salina, Kansas in 1965 but was not hired due to his hearing loss.  On remand, attempts should be made to determine whether the U.S. Postal Service has any employment records for the Veteran.  See Hearing Transcript, pages 7 and 12.

Accordingly, the case is REMANDED for the following action:

1. The RO contact the NPRC and request copies of any separately stored inpatient service hospitalization records from the Army Hospital at Fort MacArthur between January and April 1957.  All attempts to obtain hospital records must be documented in the claims file and the Veteran must be notified of the results.

2. Attempt to obtain records from the U.S. Postal Service related to the Veteran's application for employment in Salina, Kansas in 1965.  All attempts to obtain records must be documented in the claims file and the Veteran must be notified of the results.

3. Conduct any additional development necessary, to include obtaining an addendum etiology opinion if any of the foregoing requests for information are successful.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


